DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection relies on prior art Wibben (US 2010/0283322 A1) which addresses the newly added limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2-3. 5, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giacotto et al. (US 20130235366 A1). 35 U.S.C. 103 in view of Wibben (US 2010/0283322 A1).
Regarding claim 1, Giacotto discloses in Fig. 5D a driving circuit to generate a signal pulse for operating a light-emitting diode, comprising: - an external terminal to connect the light-emitting diode (20) to the driving circuit (laser LD), - a first internal node to apply one of a supply and ground potential potential  (ground), - a second internal node to apply a reference potential (U), - a third internal node being connected to the external terminal (anode of  LD), - a fourth internal node to apply one of the supply and ground potential , - a capacitor (C3) to 
Giacotto does not specify selectively connect the first side of the capacitor to either the first internal node or the second internal node in dependence on a switching state of the first controllable switching circuit, - wherein the second controllable switching circuit is configured to selectively connect the second side of the capacitor to either the third internal node or the fourth internal node in dependence on a switching state of the second controllable switching circuit.
Wibben discloses in  Fig. 8 and Fig. 2 ([0038]) wherein the driving circuit (412,[0055]) is operable in a first and a second operating state, -
selectively connect the first side of the capacitor to either the first internal node or the second internal node in dependence on a switching state of the first controllable switching circuit, first controllable switching circuit connects the first side (404a, 404b) of the storage element(408) to the reference potential (402) and the second controllable switch (200) connects the second side (404c) of the storage element (408) to said one of the supply and ground potential (405), - wherein, in the second operating state wherein the second controllable 
At the time of the invention it would have been obvious to selectively connect the first and second switching circuit as disclosed in Wibben to the system of Giacotto to provide a quickly pulse a diode and have better control over the discharging element. 
Regarding claim 2, Giacotto does not specify wherein the driving circuit  is operable in a first and a second operating state, - wherein, in the first operating state, the first controllable switching circuit  connects the first side of the capacitor to the reference potential  and the second controllable switch  connects the second side  of the capacitor  to said one of the supply and ground potential - wherein, in the second operating state, the first controllable switching circuit connects the first side of the capacitor to said one of the supply and ground potential and the second controllable switch connects the second side of the capacitor to the external terminal.
Wibben discloses in  Fig. 8 and Fig. 2 ([0038]) wherein the driving circuit (412,[0055]) is operable in a first and a second operating state, - wherein, in the first operating state, the first controllable switching circuit connects the first side (404a, 404b) of the storage element(408) to the reference potential (402) and the second controllable switch (200) connects the second side (404c) of the storage element (408) to said one of the supply and ground potential (405), - wherein, in the second operating state, the first controllable switching circuit (404 a) connects the first side (404a) of the storage element (408) to said one of the supply and ground potential (402) and the second controllable switch (404C) connects the second side of the storage element (408) to the external terminal (connecting 408 to LED 410).
At the time of the invention it would have been obvious to including two operating states as disclosed in Wibben to the system of Giacotto to provide a quickly pulse a diode and have better control over the discharging element. 
Regarding claim 3, Giacotto disclose the driving circuit of claim 1,, comprising: - a control circuit (Wibben: Fig. 8 ,412) being configured to provide a first control signal (Wibben:404A,404B) to control the first controllable switching circuit (Wibben:404A,404B) and a second control signal (Wibben:404C) to control the second controllable switching circuit (Wibben:404C), - wherein the control circuit (Wibben:412) is configured to generate the first and second control signal simultaneously(Wibben: [0038][0055]).
Regarding claim 5, Giacotto disclose the driving circuit of claim 1, wherein the first controllable switching circuit (Wibben: 404 A, 404B Fig. 8) comprises a first controllable switch (Wibben : 404A Fig. 8) and a second controllable switch (Wibben : 404B Fig. 8), - wherein the first controllable switch (Wibben : 404A Fig. 8) of the first controllable switching circuit is arranged between the first side of the capacitor (Wibben: 408, Fig. 8) and the reference potential (Wibben : 402 Fig. 8), - wherein the second controllable switch (Wibben : 404B Fig. 8) of the first controllable switching circuit is arranged between the first side of the capacitor (Wibben : 404B Fig. 8) and said one of the supply and ground potential (Wibben : 406, Fig. 8).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giacotto in view of Wibben as applied to claim 1 above, and further in view of Peschke (US 7,276,960 B2).
Regarding claim 4, Giacotto disclose the driving circuit of claim 1, except comprising: - a current source (500) to provide a bias current (Ibias) to the external terminal (LEDK, LEDA), - 
Peschke disclose in fig. 1 a current source (Ibias) to provide a bias current (Ibias) to the external terminal (vout), - wherein the current source (Ibias) is arranged between the external terminal (Vout) and said one of the supply and ground potential (VDD).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the current source of Peschke to the system of Giacotto to provide protection of the capacitor.
Regarding claim 13, Giacotto discloses in Fig. 5D an arrangement to provide light pulses, comprising: - a light-emitting diode (LD), - a driving circuit  to generate a signal pulse  for operating the light- emitting diode (20) comprising an external terminal to connect the light-emitting diode (20) to the driving circuit (laser LD), a first internal node to apply one of a supply and ground potential potential  (ground), - a second internal node to apply a reference potential (U), - a third internal node being connected to the external terminal (anode of  LD), - a fourth internal node to apply one of the supply and ground potential (), - a capacitor (C3) to provide a charge to generate the signal pulse (SP) at the external terminal (LD) for operating the light-emitting diode (LD), - a first and a second controllable switching circuit (S3 and S5), - wherein the capacitor (c3) has a first side being coupled to the first controllable switching circuit (s3) and a second side being coupled to the second controllable switching circuit (s5), - wherein the first controllable switching circuit (s3) is configured to connect the first side of the capacitor (c3) to one of the first internal node (connecting C3 to ground) and the second internal node, - wherein the second controllable switching circuit (s5) is configured to connect the second side of the capacitor (c3) to one of the third internal node (connecting c3 to LD) and the fourth internal 
Giacotto does not specify selectively connect the first side of the capacitor to either the first internal node or the second internal node in dependence on a switching state of the first controllable switching circuit, - wherein the second controllable switching circuit is configured to selectively connect the second side of the capacitor to either the third internal node or the fourth internal node in dependence on a switching state of the second controllable switching circuit.
Wibben discloses in  Fig. 8 and Fig. 2 ([0038]) wherein the driving circuit (412,[0055]) is operable in a first and a second operating state, -
selectively connect the first side of the capacitor to either the first internal node or the second internal node in dependence on a switching state of the first controllable switching circuit, first controllable switching circuit connects the first side (404a, 404b) of the storage element(408) to the reference potential (402) and the second controllable switch (200) connects the second side (404c) of the storage element (408) to said one of the supply and ground potential (405), - wherein, in the second operating state wherein the second controllable switching circuit is configured to selectively connect the second side of the capacitor to either the third internal node or the fourth internal node in dependence on a switching state of the second controllable switching circuit the second controllable switch (404C) connects the second side of the storage element (408) to the external terminal (connecting 408 to LED 410).
At the time of the invention it would have been obvious to selectively connect the first and second switching circuit as disclosed in Wibben to the system of Giacotto to provide a quickly pulse a diode and have better control over the discharging element. 
Regarding claim 15, Giacotto discloses in Fig. 5D the arrangement of claims 13, wherein the light-emitting diode (LD) is configured as a laser diode (LD).
Claim 6-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giacotto in view of Wibben as applied to claim 1 above, and further in view of  Ikeda (US 7,352,786 B2).
Regarding claim 6, Giacotto disclose the driving circuit of claim 1, except, - wherein the second controllable switching circuit (200) comprises a first controllable switch (210) and a second controllable switch (220), - wherein the first controllable switch (210) of the second controllable switching circuit is arranged between the second side (302) of the capacitor (300) and said one of the supply and ground potential (VDD, VSS), - wherein the second controllable switch (220) of the second controllable switching circuit is arranged between the second side () of the capacitor () and the external terminal ().
Ikeda discloses in Fig. 2 the second controllable switching circuit (Fig. 2) comprises a first controllable switch (Q) and a second controllable switch (Sw), - wherein the first controllable switch (Q) of the second controllable switching circuit is arranged between the second side (B) of the capacitor (Fig. 2) and said one of the supply and ground potential (Vcc and Ground), - wherein the second controllable switch (Sw) of the second controllable switching circuit is arranged between the second side (B) of the capacitor (Fig. 2) and the external terminal (C).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the second controllable switch circuit of Ikeda to the system of Giacotto to provide speed for driving the laser diode.
Regarding claim 7, Giacotto disclose the driving circuit of claim 6, wherein the first controllable switch (Ikeda: Q Fig. 2) of the second controllable switching circuit comprises a transistor (Ikeda: Q Fig. 2).
Regarding claim 8, Giacotto disclose the driving circuit of claim 7, comprising: a controllable bulk switch (Ikeda: 233 Fig. 9) to selectively connect a bulk connection of the transistor of the first controllable switch (Ikeda: SW fig. 9) of the second controllable switching circuit to one of the second side of the capacitor (Ikeda: CP) and said one of the supply and ground potential (Ikeda: ground).
Regarding claim 9, Giacotto disclose the driving circuit of claim 8, - wherein, in the first operating state of the driving circuit (Ikeda: 233 Fig. 9), the controllable bulk switch (Ikeda: SW, Fig. 9), is controlled such that the bulk connection of the transistor of the controllable switch (Ikeda: SW, Fig. 9), of the second controllable switching circuit (200) is connected to said one of the supply and ground potential (Ikeda: SW, Fig. 9), - wherein, in the second operating state of the driving circuit , the controllable bulk switch (Ikeda: SW, Fig. 9). is controlled such that the bulk connection of the transistor of the first controllable switch of the second controllable switching circuit is connected to the second side of the capacitor (Ikeda: CP, Fig. 9). 
Regarding claim 14, Giacotto disclose the driving circuit of claim 13, wherein the current source (Ikeda: Fig. 9) of the driving circuit is configured to provide the bias current (Ikeda: Fig. 9) with a level below a threshold current level of the light-emitting diode for emitting light (Ikeda: abstract).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giacotto in view of Wibben as applied to claim 1 above, and further in view of  Jessenig et al.  (US 2009/0284178 A1).
Regarding claim 12, Giacotto disclose the driving circuit of claim 1, except, comprising: - a first resistor (710) being arranged between the reference potential (Vdc, 45, Vb ,11) and the first side (301) of the capacitor (300), - a second resistor (720) being arranged between the second side (302) of the capacitor (300) and said one of the supply and ground potential (VDD, VSS).
Jessenig discloses in fig. 1B a first resistor (38) being arranged between the reference potential (Vdc, 45, Vb, 11) and the first side of the capacitor (39,40), - a second resistor (37) being arranged between the second side of the capacitor (39,40) and said one of the supply and ground potential (ground 8).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the resistors of Jessenig to the system of Giacotto to provide protection of the capacitor.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giacotto in view of Wibben and Ikeda as applied to claim 6 above, and further in view of Peschke (US 7,276,960 B2).
Regarding claim 10, Giacotto disclose the driving circuit of claim 6, except wherein the first controllable switch (210) of the second controllable switching circuit (200) comprises a first and a second transistor (211, 212) being connected in series between said one of the supply and ground potential (VDD, VSS) and the second side (302) of the capacitor (300) such that a drain connection of the first transistor (211) of the first controllable switch (210) of the second controllable switching circuit (200) is connected to the second side (302) of the capacitor (300) and a drain connection of the second transistor (212) of the first controllable switch (210) of the 
Peschke discloses in Fig. 1 the first controllable switch (P5,N5) of the second controllable switching circuit (12) comprises a first and a second transistor (P5,N5) being connected in series between said one of the supply and ground potential (ground) and the second side of the capacitor (cfly) such that a drain connection of the first transistor (P5) of the first controllable switch of the second controllable switching circuit (10) is connected to the second side of the capacitor (cflay) and a drain connection of the second transistor (N5) of the first controllable switch of the second controllable switching circuit (12) is connected to said one of the supply and ground potential (VDD).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the controllable switch of Pechke to the system of Giacotto to provide protection  and quick switching of the capacitor.
Regarding claim 11, Giacotto disclose the driving circuit of claim 10, wherein the first and second transistor (Peschke: P5, N5 Fig. 1 ) of the first controllable switch of the second controllable switching circuit have a common source connection(Fig. 1), - wherein a respective bulk connection of the first and second transistor (Peschke: P5, N5 Fig. 1) of the first controllable switch of the second controllable switching circuit  are connected to the common source connection of the first and second transistor  (Peschke: P5, N5 Fig. 1 ) of the first controllable switch (12) of the second controllable switching circuit (Fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY X YANG/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844